Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, 16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickel et al. (2012/0004587).
With respect to claim 1, Nickel et al. discloses a device (see figures 9-10) comprising: a support (902) configured to wrap around at least a portion of a lower leg of a user (see figures 9-10 and paragraph 0059); a lace support (926, 928) attached to the support (see figures 9-10) and configured to receive a lace (914 see figures 9-10); and a reel-based fastener (936) attached to the support (see figures 9-10), wherein the reel-based fastener comprises a reel (922, 924) for receiving the lace and adjusting a tautness of the lace [0061].
With respect to claim 2, Nickel et al. discloses wherein the support comprises an ankle support portion (916) configured to wrap around a posterior side of the lower leg of the user at or near an ankle of the user (see figures 9-10).
With respect to claim 3, Nickel et al. discloses wherein the support further comprises a counter support portion (918) attached to the ankle support portion, wherein the counter support portion is distal relative to the ankle support portion when the device is secured to the lower leg of the user (see figures 9-10).
With respect to claim 4, Nickel et al. discloses wherein the counter support portion extends outward relative to the lower leg of the user (see figures 9-10) when the device is secured to the lower leg of the user such that the counter support portion provides sufficient space for a counter of the user's footwear (see figures 9-10).
With respect to claim 5, Nickel et al. discloses wherein the lace (914) comprises a single line comprising a first end and a second end, and wherein each of the first end and the second end of the lace is attached to the reel-based fastener (lacing system as shown in figures 9-10 is single line having two ends and attached to the reel-based fastener in back of wrap as shown in figure 10).
With respect to claim 6, Nickel et al. discloses wherein the reel-based fastener is configured to be rotated by a user, and wherein rotating the reel-based fastener causes the lace to one or more of: wind on to the reel and increase the tautness of the lace; or unwind from the reel and decrease the tautness of the lace [knob as taught in paragraph 0062 and 0065 allows user to wind on to the reel and increase the tautness or unwind to decrease the tautness].
With respect to claim 7, Nickel et al. discloses wherein the lace support comprises a plurality of lace supports (930a-930d, 928, 926) for receiving and securing the lace to the device (see figures 9-10).
With respect to claim 8, Nickel et al. discloses wherein: the lace comprises a first shoe connector (upper end of 913 as shown in figure 9) and a second shoe connector (lower end of 913 as shown in figure 9); each of the first shoe connector and the second shoe connector comprises a shoe fastener (912) for securing the device to a footwear of the user (see figures 9-10); and the shoe fastener comprises one or more of a loop formed by the lace, a hook, a snap, a knot, a button, or a latch (see figures 9-10 shows the a latch).
With respect to claim 10, Nickel et al. discloses wherein the support comprises a first support edge and a second support edge (top edge and bottom edge of the support 902), and wherein the support is configured to wrap around a posterior portion of the lower leg of the user such that each of the first support edge and the second support edge terminate at an anterior portion of the lower leg of the user (see figures 9-10 shows that the support wrap around a posterior portion of the lower leg).
With respect to claim 11, Nickel et al. discloses wherein the first support edge does not come in contact with the second support edge when the device is worn by the user such that the support wraps around a posterior portion of the lower leg of the user and provides an open space at the anterior portion of the lower leg of the user (see figures 9-10).
With respect to claim 16, Nickel et al. discloses wherein the lace support comprises four or more lace supports (930a-930d, 928, 926) attached to the support, and wherein each of the four or more lace supports comprises a loop configured for releasably receiving the lace therein [0068].
With respect to claim 18, Nickel et al. discloses wherein the support comprises sufficient rigidity to resist collapsing when the device is worn by the user and the user is walking [0008].
With respect to claim 19, Nickel et al. discloses wherein the tautness of the lace is increased or decreased by the reel-based fastener when the support is wrapped around the lower leg of the user and the lace is secured to a shoe worn by the user; the reel-based fastener is configured to increase the tautness of the lace when the reel is rotated in a clockwise direction; and the reel-based fastener is configured to decrease the tautness of the lace when the reel is rotated in a counter-clockwise direction [knob as taught in paragraph 0062 and 0065 allows user to wind on to the reel and increase the tautness or unwind to decrease the tautness].
Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faux et al. (2014/0276320).
With respect to claim 1, Faux et al. discloses a device (see figure 1A) comprising: a support (100’) configured to wrap around at least a portion of a lower leg of a user (see figure 1A); a lace support (106’) attached to the support (see figure 1A) and configured to receive a lace (120 see figure 1A); and a reel-based fastener (150’) attached to the support (see figure 1A), wherein the reel-based fastener comprises a reel for receiving the lace and adjusting a tautness of the lace [0036-0039].
With respect to claim 17, Faux et al. discloses wherein the device is configured to alleviate foot drop experienced by the user [abstract].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel et al. in view of Dodin (9,717,619).
Nickel et al. substantially discloses the invention, please see rejection above; however, Nickel et al. does not disclose wherein the support comprises a counter support portion, and wherein the counter support portion comprises a footwear counter brace configured to brace against a counter of the user's footwear, wherein the footwear counter brace comprises a curvature approximately inverse to a curvature of the counter of the user's footwear. However, Dodin teaches an ankle stabilization/sprain prevention in a shoe having wherein the support comprises a counter support portion (30), and wherein the counter support portion comprises a footwear counter brace configured to brace against a counter of the user's footwear (see figure 5), wherein the footwear counter brace comprises a curvature approximately inverse to a curvature of the counter of the user's footwear (see figure 5) (column 4 lines 40-49 and column 5 lines 46-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nickel et al.’s device to have the teaching of a counter support portion as taught by Dodin to provide extra support to device for user.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel et al. in view of Weaver, II et al. (8,986,235).
Nickel et al. substantially discloses the invention, please see rejection above; however, Nickel et al. does not disclose wherein the lace support comprises a plurality of loops configured for releasably receiving the lace, wherein the plurality of loops comprise one or more of: a first loop located near the first support edge; a second loop located near the first support edge; a first loop located near the second support edge; a second loop located near the second support edge; and a posterior loop located near the reel-based fastener on a posterior side of the device, wherein the posterior side of the device is located at a posterior side of the user when the device is worn by the user wherein the lace is threaded through the first loop located near the first support edge and the second loop located near the first support edge such that the lace forms a first shoe connector loop at the first support edge; the lace is threaded through the first loop located near the second support edge and the second loop located near the second support edge such that the lace forms a second shoe connector loop at the second support edge and wherein each of the first shoe connector loop and the second shoe connector loop is configured to releasably secure the device to a shoe worn by the user. However, Weaver, II et al. teaches an ankle brace having wherein the lace support (352, 354, 358) comprises a plurality of loops configured for releasably receiving the lace (column 5 lines 35-48), wherein the plurality of loops comprise one or more of: a first loop (354) located near the first support edge (see figure 3); a second loop (352) located near the first support edge (see figure 3); a first loop located near the second support edge; a second loop located near the second support edge; and a posterior loop (loop closed to reel 344) located near the reel-based fastener on a posterior side of the device (see figure 3), wherein the posterior side of the device is located at a posterior side of the user when the device is worn by the user wherein the lace is threaded through the first loop located near the first support edge and the second loop located near the first support edge such that the lace forms a first shoe connector loop at the first support edge (see figure 3); the lace is threaded through the first loop located near the second support edge and the second loop located near the second support edge such that the lace forms a second shoe connector loop at the second support edge and wherein each of the first shoe connector loop and the second shoe connector loop is configured to releasably secure the device to a shoe worn by the user (see figure 3)(column 4 lines 29-32 and 43-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nickel et al.’s device to loop arrangements as taught by Weaver, II et al. to provide alternate arrangement of loop for better securement to device over user’s leg.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel et al. in view of Grim et al. (5,445,602).
Nickel et al. substantially discloses the invention, please see rejection above; however, Nickel et al. does not disclose wherein the support comprises a rigid inner frame and an outer padding, wherein the rigid inner frame comprises a curvature approximately matching an outer curvature of the lower leg of the user. However, Grim et al. teaches a flexible ankle brace (see figures 1-7) having the support comprises a rigid inner frame (87) and an outer padding (88-89), wherein the rigid inner frame comprises a curvature approximately matching an outer curvature of the lower leg of the user (see figures 1-7 and 11; column 5 lines 36-41 and column 6 lines 20-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nickel et al.’s device to have teaching of rigid inner frame including outer padding as taught by Grim et al. to provide conformable device for user’s body.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel et al. in view of Hammerslag et al. (2012/0246974).
Nickel et al. substantially discloses the invention, please see rejection above; however, Nickel et al. does not disclose wherein the reel-based fastener comprises a locking mechanism for locking the reel and preventing the lace from unwinding from the reel. However, Hammerslag et al. teaches a reel-based closure system having wherein the reel-based fastener comprises a locking mechanism for locking the reel and preventing the lace from unwinding from the reel [0010, 0077, 0157, 0176-0178 and 0180]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nickel et al.’s device to provide a reel-based closure system with locking mechanism as taught by Hammerslag et al. to provide locked system for better securement of device over user’s lower leg.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786